Title: To George Washington from Anne-César, chevalier de La Luzerne, 7 October 1783
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur
                                Philadelphie le 7. 8bre 1783
                            
                            Je prends la liberté de vous demander vos bontés pour Le Cte Wengiersky, Gentilhomme Polonois, qui voyage
                                uniquement pour son instruction. Le respect universel de ses Concitoyens pour votre Excellence et plus encore le desir
                                de connoitre l’homme qui a réuni par ses grandes qualités le suffrage de tous les Pays et de toutes les Nations,
                                l’engageront à rester quelques jours à Princeton. j’ose vous assurer qu’il se rendra digne des attentions que vous
                                voudrés bien lui marquer et je partagerai bien sincerement sa reconnoissance.
                            Vous connoissés les sentimens d’attachement et de respect que je vous ai voué et avec lesquels j’ai
                                l’honneur d’être de Votre Excellence Le très humble et trés obéissant serviteur
                            
                                le Che. de la luzerne
                            
                        
                        Translation
                            
                                Sir
                                Phila. 7 October 1783
                            I take the liberty to ask your civilities for Count Wengiersky a Polish Gentleman who travels merely for
                                his instruction The universal respect his fellow Citizens bear towards your Excelly and still more the desire of
                                becoming acquainted with the Man who has by his great qualities united the suffrages of all countries and Nations will
                                engage him to remain some time at Princeton—I dare assure your Excellency he will render himself worthy of any
                                attentions you may think proper to pay him and I shall sincerely partake in his acknowledgements.
                            You know the sentiments of respect and attachment I have always possessed & with which I have the
                                honor &c.

                        
                    